Citation Nr: 0400289	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  98-12 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right perianal 
abscess.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to a rating in excess of zero percent for a 
skin disorder claimed as a scalp condition.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from September 1954 to 
September 1956 and from January 1991 to June 1991.  Service 
personnel records indicated that he had service in Southwest 
Asia during the Persian Gulf War from February to May 1991.  
He has reported that he had service in the Puerto Rico Army 
National Guard from 1959 to 1991, but this service has not 
been verified.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a December 1997 Department of Veterans Affairs 
(VA) rating decision in part of which the regional office 
(RO) in San Juan, Puerto Rico, denied entitlement to service 
connection for right perianal abscess, diabetes mellitus, and 
arthritis of the back, and granted service connection and 
assigned a rating of zero percent for a skin disorder, 
claimed as a scalp condition.

The issues of entitlement to service connection for diabetes 
mellitus and for arthritis of the back are the subjects of 
the Remand that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection 
for right perianal abscess and a rating in excess of zero 
percent for a skin disorder of the scalp, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from right perianal abscess was 
not incurred in service and is not related to a disease or 
injury incurred in service.

4.  The veteran's current disability from a skin disorder, 
claimed as a scalp condition, is manifested by a rash on a 
small, nonexposed area of his scalp with fine powdery 
desquamation of the scalp skin, without disfigurement of the 
head, face or neck, and without more than slight exfoliation 
or itching and without requirement of more than topical 
therapy.


CONCLUSIONS OF LAW

1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claims for service 
connection for right perianal abscess and a higher rating 
than zero percent for a skin disorder claimed as a scalp 
condition and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  The veteran is not entitled to service connection for 
right perianal abscess.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for a rating in excess of zero percent for a 
skin disorder, claimed as a scalp condition, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Codes 7800, 7806 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disabilities from 
right perianal abscess, diabetes mellitus, and arthritis of 
the back that were incurred during his active military 
service or are otherwise related to such service.  He also 
contends that he is entitled to a compensable rating for a 
skin disorder, claimed as a scalp condition.  For the 
following reasons and bases, the Board concludes that the 
veteran is not entitled to service connection for right 
perianal abscess, and is not entitled to a rating in excess 
of zero percent for a skin disorder, claimed as a scalp 
condition.  


The Board notes that the veteran has requested the RO to 
obtain service medical records from the Puerto Rico Army 
National Guard for the period during his claimed service from 
1959 to 1991.  The RO attempted to obtain such records and 
was informed that such records were not available from the 
source from which such records were requested.  However, the 
claims file does contain service medical records generated 
during the veteran's last period of active service from 
January 1991 to June 1991.  Further, the Board notes that the 
veteran asserted in the VA Form 9 he filed in August 1998, 
that he did not have any of the disorders that are the 
subjects of this decision prior to his last period of active 
duty service.

I.  Service Connection for Right Perianal Abscess

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2003).  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The veteran has submitted a letter from a private physician 
that indicates that he had treatment for a retro-rectal 
abscess in June 1994.  In his March 1995 letter, the 
physician indicated that the veteran was seen twice in June 
1994.  At the time of the second office visit, the veteran 
was "much better."  The physician indicated that he had not 
seen the veteran since that time.

The veteran's service medical records do not show that the 
veteran had complaints, diagnoses, or treatment for abscess 
of the anus.  At the time of a medical examination in October 
1986, the veteran denied a history of pile and rectal 
disease.  An examination was negative for hemorrhoids, 
fissure, and prostate enlargement.  When the veteran was 
examined in April 1991, he again denied a history of pile and 
rectal disease.  An examiner indicated that the veteran's 
anus and rectum were clinically normal.

The veteran underwent a VA examination of the rectum and anus 
in April 1995.  The veteran told the examiner that he 
developed an anal abscess after his return from the Persian 
Gulf.  He stated that he had had recurrence of the abscess 
after the first surgery, which he told the examiner occurred 
in 1991.  The examiner reported a diagnosis of right perianal 
abscess status post drainage. 

A review of the entire record does not show that the veteran 
had chronic disability from perianal abscess during any 
period of active duty service.  Furthermore, the evidence 
does not show continuity or chronicity of symptoms since the 
time of his discharge from his last period of service.  
Moreover, the record contains no competent medical evidence 
linking current disability, if any, from perianal abscess to 
any disease or injury incurred in service.  The veteran's own 
assertions that he has current disability from chronic 
perianal abscess that is related to a disease or injury he 
incurred in service are afforded no probative weight, as the 
record contains no evidence that the veteran has the 
expertise to render an opinion about the etiology of his 
perianal abscess disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board concludes that the veteran is not 
entitled to service connection for right perianal abscess.

II.  Rating of a Skin Disorder of the Scalp

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When utilizing the rating schedules, when 
an unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the claim currently on appeal not as a claim for an 
"increased" disability rating for the service-connected 
condition but rather as "Evaluation of Dermatitis of the 
scalp . . . ."  More importantly, the RO's statements of the 
case provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for the 
service-connected conditions.  Consequently, the Board sees 
no prejudice to the appellant in characterizing that issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected skin disorder of the scalp.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As his appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, 38 C.F.R. § 3.951(a) provides that a readjustment 
to the schedule for rating disabilities shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  

In considering the veteran's disability from a skin disorder 
of the scalp, the RO has considered both the former and 
revised regulations pertinent to the rating of skin 
disorders.  Under Diagnostic Code 7806 as it was codified 
prior to August 30, 2002, eczema is rated zero percent with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  Under the revised 
rating criteria provided by Diagnostic Code 7806, a zero 
percent rating is assigned for dermatitis or eczema, 
affecting less than five percent of the entire body or less 
than five percent of exposed areas affect, and; no more than 
topical therapy is required during a period of twelve months.  
A 10 percent rating is assigned where at least five percent 
but not more than 20 percent of the entire body is affect, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Under the criteria revised as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 for disfigurement of the head, 
face, or neck provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

In January 1991 the veteran sought treatment for complaints 
of an itchy rash on his scalp lasting two weeks.  Clinical 
findings included flakiness and grey, thick, scaly areas of 
skin on the scalp.  The reported impression was seborrheic 
dermatitis.  The veteran was given an anti-dandruff shampoo.  
At the time of his April 1991 service medical examination, 
the veteran reported a history of rash.  Clinical findings 
included a red, raised plaque on the veteran's right temporal 
scalp.  An examiner reported a diagnosis of dermatitis of the 
scalp.

In September 1991, the veteran was treated for eczema of his 
face and arms after sun exposure.  During follow-up treatment 
several days later it was noted that he was doing much better 
with use of an ointment and shampoo.


The veteran underwent a VA general medical examination March 
1995.  The examiner noted the veteran's complaints of itching 
over his scalp and that the veteran had been treated with 
creams with little improvement.  On examination, the veteran 
had a fine powdery desquamation of the scalp skin over areas 
of his head.  No diagnoses were reported.

The veteran underwent a VA skin examination in February 1998.  
He gave a history of pruritic rash on his scalp with no 
improvement with the use of shampoos and creams.  On 
examination, the veteran had multiple keratotic plaques in 
the scalp, without erythema, or scaliness.  He had male 
pattern baldness.  There was no ulceration, exfoliation, or 
crusting.  The reported diagnoses included seborrheic 
dermatitis, controlled, and seborrheic keratosis.

The Board notes that the veteran failed to report for VA skin 
examinations in July and August 2002.  Therefore, the 
veteran's disability is rated on the basis of the evidence of 
record.  See 38 C.F.R. § 3.655(b).

Based on a thorough review of the evidence available in the 
claims file, as summarized above, the Board finds that the 
veteran's current disability from a skin disorder, claimed as 
a scalp condition, is manifested by a rash on areas of his 
scalp with fine powdery desquamation of the scalp skin, 
without disfigurement of the head, face or neck, and without 
more than slight exfoliation or itching, without erythema, 
crusting, and without requirement of more than topical 
therapy.  Therefore, the Board concludes that the criteria 
for a compensable schedular rating have not been met.

III.  Extraschedular and Other Considerations

In reaching its decision concerning the rating of the 
veteran's disability from a skin disorder of the scalp, the 
Board has considered the complete history of the disability 
as well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§  4.1, 4.2.  The Board has also 
considered the provisions of 38 C.F.R. § 4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluation.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, in 
this case, the preponderance of the medical evidence supports 
a finding that disability associated with the veteran's 
service-connected skin disorder does not more closely 
approximate the criteria for the next higher rating of 10 
percent as there is no clinical finding of any characteristic 
of disfigurement, or any indication that his scalp disorder 
requires anything other that topical therapy.  Therefore, the 
Board concludes that the veteran's disability from a skin 
disorder of the scalp does not approximate the criteria for 
the next higher schedular evaluation of 10 percent under 
either the former or revised criteria utilized to rate 
disability from skin disorders.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of extraschedular ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of skin disorders, 
but the clinical evidence in the record does not show such 
manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his service-connected skin disorder, nor does 
the record show that the skin disorder presents such an 
exceptional or unusual disability picture that markedly 
interferes with employment so as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

The Board has considered the doctrine of benefit of the doubt 
and concludes that it does not provide a basis for the 
assignment of a higher rating in this case.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, however, the evidence is not in relative 
equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).  As to each of the issues 
considered in this decision, the Board does not find the 
evidence in relative equipoise.  There is no competent 
medical evidence suggesting that the veteran's claimed 
disability from perianal abscess is related to disease or 
injury incurred in service.  There is no competent medical 
evidence that the veteran has compensable disability from a 
skin disorder of the scalp.  Therefore, the Board concludes 
that the doctrine of benefit of the doubt is not for 
application in this case.



IV.  Compliance with the Veterans Claims Assistance Act 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's May 
2002 letter, as well as by the December 1997 rating decision, 
the August 1998 Statement of the Case (SOC), the June 2003 
Supplemental Statement of the Case, and by this decision.  He 
has been advised of the applicable provisions of the VCAA as 
they pertain to the claims herein being considered.

The May 2002 letter and the June 2003 Supplemental Statement 
of the Case have informed the veteran of the evidence needed 
to substantiate his claims and of the duties that the RO 
would undertake to assist him in developing his claims.  
Concerning the claims herein decided, the veteran has not 
indicated nor does the claims file otherwise indicate that 
there are additional sources of pertinent evidence that 
support his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In this regard, the Board 
notes again that the veteran has asserted that the disorders 
that are the subjects of the claims herein under 
consideration were incurred during his last period of active 
duty service.  The records generated during that period have 
been obtained, reviewed, and considered by the RO and by the 
Board.

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran has been afforded VA 
examinations during the pendency of his claim.  Except as 
provided in the Remand that follows this decision, no further 
examinations are necessary to make a decision on his claims 
as the examination already provided was adequate to decide 
the claims herein under consideration.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  

The Board notes that the May 2002 letter gave the veteran 30 
days within which to respond.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), however, amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case. 


ORDER

Service connection for recurrent right perianal abscess is 
denied.

A compensable rating for a skin disorder claimed as a scalp 
condition is denied.




REMAND

The veteran's appeal of the denial of service connection for 
arthritis of the back and for diabetes mellitus is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on the veteran's part.

The veteran has current disability from diabetes mellitus.  
Diagnoses of the endocrine disorder are documented in VA 
treatment records generated after the veteran's separation 
from his last period of active duty service.  The earliest 
dated treatment record contained in the claims file that 
documents a diagnosis of diabetes mellitus is dated several 
years after the veteran's separation from his last period of 
active service.  However, during the VA general medical 
examination in March 1995, the examiner noted that the 
veteran gave a history of diabetes mellitus that was 
diagnosed in 1991 at San Luke's Hospital in Ponce, Puerto 
Rico.  The examiner reported that the veteran was then 
prescribed Glynase and later Diabinese.  It does not appear 
from a review of the record that the RO has attempted to 
obtain records of such treatment.

The veteran has asserted during a March 1995 VA examination 
that he injured his back during his active service when he 
jumped from a truck.  During a VA general medical 
examination, he gave a slightly different description of the 
injury.  He told an examiner that he was riding on the rear 
platform of an Army truck when the truck hit a depression on 
the road, causing the veteran to fall backward on his 
buttocks.  The spine examination report shows that that he 
has current disability from lumbar spine degenerative joint 
disease and radiculopathy.  These diagnoses were reported 
after the VA examination in March 1995.  Furthermore, the 
veteran gave a history of recurrent back pain at the time of 
a service medical examination in April 1991.  The examiner 
noted that the veteran was taking medication for low back 
pain and leg cramps.  The examiner noted a significant 
interval history of low back pain.

VA will provide a medical examination or obtain a medical 
opinion if it is necessary to decide a claim.  Such an 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: 1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
2) established that the veteran suffered an even, injury or 
disease in service, or has a disease or symptoms of disease 
listed in 38 C.F.R. § 3.309 manifested during the applicable 
presumptive period; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2003).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure full compliance with duty to assist and due process 
requirements, the case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for arthritis 
of the back and/or diabetes mellitus since 
his separation from service.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

3.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of his degenerative joint 
disease of the lumbar spine with 
radiculopathy.  The claims folder should 
be made available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner(s) should state the current 
diagnoses of any such disability(ies) and 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's disability from a back 
disorder was incurred or aggravated in 
service.  The examiner(s) should provide 
a full explanation of the rationale that 
is the basis of the conclusions 
expressed.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his disability from diabetes 
mellitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner should state the current 
diagnoses of any such disability(ies) and 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's disability from diabetes 
mellitus was incurred or aggravated in 
service, or was manifested during a one-
year period following military service.  
The examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.


5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for arthritis of the 
back and diabetes mellitus.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



